Exhibit News Release BROOKFIELD ASSET MANAGEMENT AND BROOKFIELD INFRASTRUCTURE PARTNERS TO LEAD THE RESTRUCTURING AND RECAPITALIZATION OF BABCOCK & BROWN INFRASTRUCTURE As cornerstone investor, following an approximate US$1.1 billion investment, will own up to 40% of the restructured entity and will directly acquire 100% of PD Ports and a ~50% economic interest in Dalrymple Bay Coal Terminal Toronto, Canada, and Hamilton, Bermuda, October 8, 2009 – Brookfield Asset Management Inc. (NYSE/TSX/Euronext:BAM) and Brookfield Infrastructure Partners L.P.
